Citation Nr: 0120214	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  99-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for a stomach disorder 
also claimed as gastroenteritis.

4. Entitlement to an initial compensable rating for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The DD Form 214 reflects active duty service for the veteran 
from October 1969 to August 1971.  Service department 
evidence also reflects that the veteran served with the U.S. 
Naval Reserves prior to and after his active military 
service.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
severe inner ear damage, headaches due to stress and a 
reaction to Novocaine during dental treatment, 
gastroenteritis, tinnitus, and left ear hearing loss.  In the 
same rating decision, the RO granted service connection for 
right ear hearing loss and assigned a non compensable rating 
effective August 24, 1998 (the date of the claim).  See 
38 C.F.R. § 3.400(b)(2)(i) (2000).

In June 1999, the veteran filed a notice of disagreement to 
the RO's denial of a higher initial rating for right ear 
hearing loss, and the denial of service connection for left 
ear hearing loss, gastroenteritis, and tinnitus.  These 
issues were developed for appellate review.  The claims of 
entitlement to service connection for gastroenteritis and 
entitlement to an initial compensable evaluation for right 
ear hearing loss are addressed in the Remand section.  

The Board observes that the record raises the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as stress/anxiety and depression.  See 
Veteran's statement dated in May 1999.  See Brannon v. West, 
12 Vet. App. 32, 34 (1998).  This issue has not been 
addressed by the RO.  Where a claim has not yet been 
addressed by the RO, it is not in appellate status, and the 
Board must refer, rather than remand, the claim.  See Godfrey 
v. Brown, 7 Vet. App. 398, 409 (1995).


FINDINGS OF FACT

1. The veteran sustained noise exposure during service.  

2. Competent medical evidence relates the left ear hearing 
loss and tinnitus to noise exposure in service.  


CONCLUSIONS OF LAW

1. With the resolution of all reasonable doubt in the 
veteran's favor, left ear hearing loss was incurred in 
service.  38 U.S.C.A. §§ 101(16),(24), 1110, 1154, 5107(b) 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2000).  

2. With the resolution of all reasonable doubt in the 
veteran's favor, tinnitus was incurred in service.  38 
U.S.C.A. §§ 101 (16),(24), 1110, 1154, 5107(b) (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. § 5107(b)); 38 
C.F.R. §§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The claims of entitlement to service connection for left ear 
hearing loss and tinnitus were denied as not well-grounded in 
March 1999.  Recently enacted legislation has eliminated the 
concept of a well-grounded claim, enhanced VA's duty to 
assist a veteran in developing the facts pertinent to his 
claim, and expanded the VA's duty to notify the veteran and 
his representative concerning the aspects of claim 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter, 
"VCAA").  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See VCAA, § 7, subpart (a); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Given that the changes articulated in the new legislation are 
less stringent than those requiring a claimant to establish a 
well-grounded claim, the Board determines that no prejudice 
will result to the veteran by the Board's consideration of 
these matters.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  The veteran has submitted evidence in support of his 
claims as well as being accorded a VA authorized audiology 
examination in February 1999.  The Board is satisfied that 
all facts pertinent to the claims of entitlement to service 
connection for left ear hearing loss and tinnitus have been 
properly developed to allow equitable disposition of these 
claims.  

Service Connection

In October 1999, the veteran testified that a blast from a 5-
inch gun occurred on a [reserve] weekend cruise prior to 
going on active duty.  He lost hearing in the left ear for a 
period of 7-8 days.  He has suffered from a buzzing/constant 
ringing in his ears since that time.  That testimony also 
reveals noise exposure related to his military occupational 
specialty as a postal clerk.  In March 2001, he testified 
that he has experienced tinnitus since 1970.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service 
while in the line of duty.  See 38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(stating the basic requirements for entitlement to service 
connection).  Active military, naval, or air service includes 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  See 38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA (e.g., the 
annual 2-week training period) is full-time duty in the Armed 
Forces performed by Reserves for training purposes.  See 38 
C.F.R. § 3.6(c)(1).  In addition, service connection may be 
granted for an injury incurred or aggravated during inactive 
duty for training, INACDUTRA (e.g., weekend drill periods).  
See 38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 
Vet. App. 169, 171 (1998).  The evidentiary considerations 
may be satisfied by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(2000); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2000).  However, if the manifestations of 
disability are clearly attributable to intercurrent causes, 
service connection is not warranted.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

An April 1969 report of medical history completed during 
reserve duty reflects that the veteran had or was having ear, 
nose, and throat trouble.  The report of medical examination 
reflects normal ears and drums.  Hearing acuity was 15/15 on 
whispered and spoken voice for the right and left ears.  
Service medical records reflect that in February and March 
1970, he complained of vertigo with tinnitus and headache.  
The diagnosis was acute labyrinthitis.  A January 1971 entry 
reflects bilateral otitis media and pharyngitis.  The report 
of physical examination completed on separation from service 
in June 1971 reflects that the ears were evaluated as normal 
with no reference to tinnitus.  Audiometer results for the 
left ear in June and July 1971 reflect hearing thresholds 
less than or equal to 20 dB.  The DD Form 214 reflects that 
the veteran's military occupational specialty was mail clerk.  

In August 1998, a private physician, Dr. J.C. recalled 
treating the veteran for complaints of tinnitus in 1970 
following a "terrific blast" from a 5-inch gun aboard ship.  
An examination of both ear canals and the tympanic membranes 
revealed no evidence of damage.  The eardrums were intact.  
The physician recalled reassuring the veteran.  The physician 
also noted that he had no records belonging to the veteran 
because old records were shredded after seven years.  The 
physician's statements do not refer to complaints of or a 
diagnosis of hearing loss.  

The February 1999 VA authorized audiology examination 
reflects complaints of decreased hearing acuity with tinnitus 
since approximately 1970 following an incident with a 5-inch 
gun.  The veteran reported that he was unable to hear for a 
couple of days and reported constant "ringing" tinnitus in 
both ears.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:

Feb. 1999


HERTZ



500
1000
2000
3000
4000
LEFT
15
10
40
35
50

Speech audiometry revealed a speech recognition ability of 88 
percent in the left ear using the Maryland CNC word list.  

The written summary attached to the February 1999 audiometer 
results reflects a mild, high frequency, sensorineural 
hearing loss in the left ear, and that speech discrimination 
was 100 percent using the Maryland CNC word list.  The 
external ear canals were clear.  The tympanic membranes were 
translucent bilaterally.  The diagnosis was mild to moderate 
sensorineural hearing loss bilaterally.  The objective 
findings were sensorineural hearing loss and peripheral 
tinnitus.  The subjective findings were difficulty hearing 
and tinnitus.  

In May 1999, VA audiologist, Dr. D.S., noted that the veteran 
had a sensorineural hearing loss as a result of noise 
exposure during active duty with the U.S. Navy and that VA 
had recently issued him hearing aids.  

In June 1999, the veteran alleged that he had undergone a VA 
audiology examination prior to the authorized examination in 
February 1999.  The veteran alleges that the earlier 
examination demonstrated moderate to severe damage in the 
left ear.  

A June 1999 private audiology examination reflects a history 
given by the veteran of noise exposure in the Navy when a 5-
inch cannon exploded at close range.  Subjective tinnitus was 
also present.  The report shows some decibel levels in excess 
of 40 in the 500 to 4000 Hertz range.  Speech audiometry 
revealed a speech recognition ability of 92 percent in the 
left ear.  The private audiologist reported that the veteran 
presented with a bilateral asymmetrical sensorineural loss, 
mild to moderate in the left ear, and mild to severe in the 
right ear and that the results were consistent with a noise 
exposure.  

A June 2000 comrade statement from J.S. reflects that he 
served aboard the U.S.S. Marsh while in the U.S. Navy 
Reserves in 1968 and 1969.  He recalled several weekend tours 
aboard that destroyer.  His duty assignment was in the boiler 
room.  Some of the drills involved shooting the 5-inch gun at 
designated targets.  He alleges witnessing from the upper 
decks inside the ship that, during gunfire exercises, the 
crew did not receive any [hearing] protection from the loud 
gunfire.  The noise was loud and the ship shook every time 
the 5-inch gun was fired.  He worked in the boiler room 
without hearing protection and was able to hear the gun sound 
below deck with all the hatches secured over the engine 
noise. 

A statement dated in June 2000 from the veteran reflects that 
he and J.S. trained aboard the U.S.S. Marsh at the same time.

Testimony from hearings held in October 1999 and March 2001 
reflect that the veteran sustained noise exposure during 
service and post service.  Specifically, during service he 
was exposed to acoustic trauma from a 5-inch gun blast in 
1970 and while working in the post office located on the 
flight line.  Post service, he managed nightclubs.  He denied 
excessive noise exposure in his post service employment.  In 
March 2001, the veteran testified that his hearing loss and 
tinnitus were a direct result of weapons/cannon going off on 
a naval destroyer.  Due to increased personal stress, the 
tinnitus seemed to have worsened.  


Analysis

A. Left ear hearing loss

Audiometric testing measures threshold hearing levels in 
decibels (dB) over a range of frequencies in Hertz (Hz).  
Specifically as to claims for service connection for hearing 
loss, the Court of Appeals for Veterans Claims (the Court) 
has held that the threshold for normal hearing is from zero 
to 20 decibels and that higher threshold levels indicate some 
degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  In addition, the Court opined that 38 
C.F.R. § 3.385 (2000), discussed below, then operates to 
establish when hearing loss can be service-connected.  Id. at 
159.  

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Audiometric testing within a normal range on a separation 
examination does not necessarily preclude service connection 
for hearing loss if the veteran can demonstrate a medical 
relationship between his in-service noise exposure and his 
current left ear hearing loss.   

At the outset, the Board notes that the veteran is service-
connected for right ear hearing loss.  Additionally, 
audiometric examinations in February and June 1999 reflect a 
hearing loss disability under 38 C.F.R. § 3.385.  The 
question then is whether the hearing loss is related to an 
incident of the veteran's service.  It is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  
The Board acknowledges the veteran's assertions that he 
sustained noise exposure in service.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (The Board is not required to 
accept the appellant's uncorroborated account of his 
experiences).  While the veteran is competent to offer 
testimony as to symptoms of hearing loss, he as a lay person 
is not qualified to offer a medical opinion as to causation 
or etiology.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In summary, the evidence reflects that J.S. and the veteran 
trained aboard the U.S.S. Marsh at the same time for reserve 
duty weekends in 1968 and 1969.  Both deny having hearing 
protection during gunfire exercises.  It is unclear whether 
the veteran was serving on ACDUTRA or INACDUTRA at the time 
of the claimed noise exposure.  However, even if the claimed 
noise exposure occurred during INACDUTRA, the acoustic trauma 
from the 5-inch gun blast that purportedly resulted in the 
left ear hearing loss would qualify as an injury warranting 
service connection.  See 38 U.S.C.A. §§ 101(16),(24), 1110; 
38 C.F.R. § 3.303.  Dr. J.C., a family physician, recalled 
evaluating the veteran, who was well known to him, in 1970 
for complaints related to the firing of a 5-inch gun.  

The Board observes that the narrative associated with the 
February 1999 VA authorized examination is inconsistent with 
the reported objective findings with regard to speech 
recognition scores.  The Board accepts the objectively 
reported speech recognition score of 88 percent as being 
accurate.  Dr. D.S., a VA audiologist attributed the 
veteran's hearing loss to noise exposure during active duty 
with the U.S. Navy.  The audiologist's statement did not 
differentiate left or right ear hearing loss, and it 
presumably refers to bilateral hearing loss.  Further, the 
report of the June 1999 private audiology examination noted 
that the results were consistent with a noise exposure.  

Having considered the places, types, and circumstances of the 
veteran's service and all other evidence of record, 
particularly Dr. S.'s attribution of the veteran's hearing 
loss to service, the Board finds that the evidence is at 
least in equipoise.  See 38 U.S.C.A. § 1154(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As any 
doubt must be resolved in the veteran's favor, service 
connection for left ear hearing loss is granted.  See 38 
U.S.C.A. §§ 1110, 5107(b); VCAA, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 38 
C.F.R. §§ 3.102, 3.303(d).  

B. Bilateral Tinnitus

Next, the Board turns to whether service connection is 
warranted for bilateral tinnitus.  Tinnitus is a subjective 
sensation of noises in the ears.  See Dorland's Illustrated 
Medical Dictionary 1725 (27th ed. 1988).  The veteran asserts 
that tinnitus is the result of noise exposure in service and 
that the tinnitus increases with stress.  The veteran, as a 
lay person, is competent to offer testimony as to symptoms.  
See Dean v. Brown, 8 Vet. App. 449 (1995) (as a lay person 
the veteran is competent to testify as to symptoms he 
experienced in service).  However, he is not qualified to 
offer a medical opinion as to the causation or etiology of 
the claimed conditions.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  

The service medical records reflect that the veteran was 
evaluated for tinnitus in March 1970.  Dr. J.C. recalled 
evaluating the veteran in 1970 for complaints of "ringing" 
in his ears following the firing of a 5-inch gun.  The 
February 1999 VA authorized audiology examination reported 
both subjective and objective findings of peripheral 
tinnitus.  Further, the report of the June 1999 private 
audiology examination showed tinnitus as a subjective 
finding.  Last, the veteran testified that tinnitus has 
persisted since service and has worsened recently due to 
stress.  See Hayes, supra.  

Based on the report of tinnitus in service, Dr. C.'s report 
of tinnitus shortly after service and current findings of 
tinnitus and in light of the evidence accepted as credible in 
support of the claim, the Board finds that the evidence is in 
equipoise.  See Gilbert, supra.  Since any doubt must be 
resolved in the veteran's favor, service connection for 
bilateral tinnitus is granted.  See 38 U.S.C.A. §§ 1110, 
1154(a), 5107(b); VCAA, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.102, 3.303(d) (2000).  

C. Other consideration

The Board observes that the veteran testified in October 1999 
that he might have undergone a hearing test for employment at 
the U.S. Postal Service in 1996.  For the purposes of these 
decisions, a remand for such records is not warranted since 
the Board has resolved all reasonable doubt in favor of the 
veteran to find that the left ear hearing loss and the 
bilateral tinnitus are related to the veteran's military 
service.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  


ORDER

Service connection for left ear hearing loss is granted.

Service connection for bilateral tinnitus is granted.  


REMAND

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken on the following claims.


A.  Service connection for gastroenteritis 

The service medical records reflect that the veteran received 
hospital treatment from April 1970 to May 1970 for complaints 
of cramping pain in the stomach.  The diagnosis was 
gastrointestinal bleed and few anal fissures on 
sigmoidoscope.  The final discharge diagnosis was 
gastroenteritis, etiology undetermined.  The barium enema and 
proctoscopy were within normal limits.  The July 1971 report 
of medical examination completed for separation reflects that 
the abdomen, viscera, anus, and rectum were evaluated as 
normal.  

In pertinent part, the recently enacted legislation, the 
VCAA, provides that in the case of a claim for disability 
compensation, the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  See VCAA, § 3(a) (to be codified at 38 U.S.C.A. § 
5103A(d)(1)); 38 C.F.R. § 19.9 (2000); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  A medical care status form 
from HealthCare Partners Medical Group dated in June 1998 
reflects treatment for gastroenteritis.  The veteran reported 
during the March 2001 videoconference hearing that he had 
received an upper gastrointestinal series sometime between 
1988 and 1991, but he could not recall the name of the 
hospital.  However, he provided a later statement that the 
hospital was Centinela Hospital in Inglewood.  In view of the 
foregoing, the Board is of the opinion that medical records/ 
diagnostic tests from HealthCare Partners Medical Group and 
Centinela Hospital should be requested prior to adjudicating 
the claim.  See Counts v. Brown, 6 Vet. App. 473, 476 (1994).  
Thereafter, a medical opinion based on a review of the claims 
folder is warranted to resolve whether any currently 
diagnosed stomach condition was incurred in or aggravated by 
the veteran's military service.  See VCAA, § 3(a) (to be 
codified at 38 U.S.C. § 5103A).  

B.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss

Since service connection for left ear hearing loss has been 
granted on appeal, the veteran's claim for an initial 
compensable rating for right ear hearing loss requires a 
remand to the RO for adjudication as the issue is now a 
rating for bilateral hearing loss.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (Two issues are "inextricably 
intertwined" where they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered).  

Accordingly, these claims are Remanded to the RO for the 
following development:

1. The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
VCAA are complete. 

2. The RO should request from Centinela 
Hospital in Inglewood treatment 
records pertaining to the veteran 
dated from 1988 to 1991 concerning a 
stomach disorder, to include 
diagnostic test results such as an 
upper gastrointestinal series.  The RO 
should also obtain actual copies of 
treatment records/office visits from 
HealthCare Partners Medical Group and 
Dr. J.F. for the treatment of a 
stomach disorder dated from 1998 to 
the present.  Any failures to respond 
or negative responses should be noted 
and/or associated with the claims 
folder, and the veteran should be 
notified of any such failure to 
respond or negative response. 

3. The RO should arrange for a VA 
stomach/gastrointestinal disorders 
examination to determine the etiology 
of any stomach condition/complaints 
present.  The claims folder and a copy 
of this remand MUST be made available 
to the examiner for review.  All 
indicated diagnostic tests must be 
performed.  The examiner is requested 
to provide an opinion based on the 
medical evidence of record, the 
examination of the veteran, and sound 
medical principles, as to whether it 
is at least as likely as not that any 
currently diagnosed stomach condition 
had its onset in military service.  
All opinions expressed must be based 
on the evidence in the claims file.  
If for any reason the examiner is 
unable to provide a definitive 
opinion, an explanation should be 
provided.  

4. The RO should then review the record 
and ensure that all the above actions 
have been completed in full.  If any 
development is incomplete, or if the 
requested examination does not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action should be taken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5. Inasmuch as the issue of left ear 
hearing loss is deemed to be 
inextricably intertwined with the 
issue of an initial compensable 
evaluation for right ear hearing loss, 
the RO should take appropriate 
adjudicative action applying Fenderson 
and 38 C.F.R. §§ 4.85-4.86.  

6. If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect 
to any other matter, including any 
additional issue raised by or on 
behalf of the appellant, the RO should 
issue a (supplemental) statement of 
the case on all issues in appellate 
status.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations not previously provided 
and pertinent to the issues currently 
on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
that the Board has remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals


 


